Citation Nr: 0010751	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-49 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed back 
disability.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The record indicates that the veteran served on active duty 
from December 1977 to December 1982 and from March 1983 to 
March 1993.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the RO.  

The Board remanded the case in September 1996 for further 
development.  


FINDING OF FACT

The veteran's claim of service connection for claimed back 
disability is plausible.  


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for claimed back disability.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The record included copies of the veteran's service medical 
records, as submitted by the veteran.  An October 1978 entry 
in the veteran's chronological record of medical care noted 
treatment for reported low back pain, with previous episodes, 
lasting approximately one day, without radiation of pain.  
The entry noted full range of motion without joint tenderness 
and included a diagnosis of low back muscle spasms.  

An April 1980 entry showed treatment for reported sore back 
and noted that the veteran had performed a great deal of 
bending over and heavy lifting and that his bed was too soft.  
The entry noted pain between the shoulders and muscle spasms 
in the major muscle groups of the upper back.  The entry also 
noted that the spine was intact and that the major muscle 
groups of the upper back were tender upon palpation.  The 
entry included a diagnosis of upper back spasms of the mid-
thoracic area.  

A November 1991 entry showed treatment for a reported sharp 
stabbing pain in the middle back without radiation.  The 
entry noted that the veteran reported similar episodes over 
the past year, which had increased in frequency.  The entry 
also noted no history of trauma and indicated that the 
veteran had reported that he had experienced a lot of stress.  
The entry included diagnoses of muscle spasm and stress.  

A March 1993 report of separation medical examination noted 
that the condition of the veteran's spine was "normal."  
The accompanying March 1993 report of medical history showed 
that the veteran reported recurrent back pain, described by 
the examining physician as recurrent low back pain.  

The record also contained the veteran's April 1993 claim for 
service connection for back disability, signed by the veteran 
the second day after his separation from service.  The 
veteran described the disorder as a back condition of his 
upper and lower back.  With this claim, the veteran submitted 
copies of numerous service medical records that he wanted 
considered as evidence supporting his claim.  

A June 1993 VA report of medical examination noted that the 
veteran reported low back pain, described as a dull pain 
without radiation.  The report contained a diagnosis of low 
back pain without radiculopathy.  

Here, the record includes the veteran's statements and 
service medical records regarding treatment for reported back 
pain.  Additionally, the record contains the June 1993 VA 
report of medical examination that included a diagnosis of 
low back pain without radiculopathy.  Furthermore, the record 
contained a claim for back disability signed two days after 
the veteran's separation from service.  Therefore, the Board 
finds the claim of service connection for claimed back 
disability to be well grounded.  38 U.S.C.A. § 5107.  


ORDER

As the claim of service connection for claimed back 
disability is well grounded, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.  


REMAND

Because the claim of service connection for a claimed back 
disorder is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The Board remanded this claim to the RO in September 1996 for 
the RO to obtain the veteran's original service medical 
records and to adjudicate the claim for back disorder.  The 
Board observes that the RO attempted, unsuccessfully, to 
obtain these records from the Bureau of Naval Personnel, the 
National Personnel Records Center (NPRC) and the VA's Service 
Medical Records Center.  The Board also observes that the 
copies of the service medical records submitted by the 
veteran contained an annotation on the cover page which 
indicated that the records were maintained at the Branch 
Medical Clinic of the Naval Air Station in Pensacola, 
Florida.  

Additionally, the Board observes that the most recent report 
of VA examination regarding a back disorder is the June 1993 
report which included a diagnosis of low back pain without 
radiculopathy.  

The RO should again attempt to obtain the veteran's service 
medical records and schedule the veteran for a current VA 
examination to determine the nature and likely etiology of 
the claimed disability.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should again attempt to obtain 
the veteran's original service medical 
records.  This should include a request 
to the Branch Medical Clinic, Naval Air 
Station Pensacola, Pensacola, Florida 
32508.  

2.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
back disorder since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

3.  The RO should also undertake to 
schedule the veteran for a VA examination 
in order to determine the nature and 
likely etiology of the claimed back 
disorder.  All indicated testing should 
be done in this regard.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
elicit from the veteran and record a full 
medical history in this regard.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran has a current back disability due 
to disease or injury that was incurred in 
or aggravated by service.  A complete 
rationale for each opinion expressed must 
be provided.  The report of examination 
should be associated with the veteran's 
claims folder.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

 


- 7 -


